Exhibit AMENDMENT NO. 5 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT AMENDMENT NO. 5 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT (this "Amendment Agreement") dated as of November 16, 2009, by and between Rogers Corporation, a Massachusetts corporation having its principal place of business at One Technology Drive, Rogers, Connecticut 06263 ("Rogers US"), and RBS Citizens, National Association (the "Bank"), a national banking association with offices at 90 State House Square, 10thFloor, Hartford,
